                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

In re:                                                                     Case No. 20-41688

Christopher John Kovanda,

                Debtor.                                                    Chapter 7


Kelley McIntyre,                                                           Adv. No. 20-04143

                Plaintiff,

v.

Christopher Kovanda,

                Defendant.


                                              ORDER


         Minneapolis, Minnesota, December 30, 2020.

         In accordance with the Court’s order granting the plaintiff’s motion for relief from the

automatic stay in the debtor defendant’s chapter 7 bankruptcy case, at case number 20-41688,

Doc. No. 131, this matter will be held in abeyance pending the outcome of the state court

litigation addressed in that order. When the state court litigation has been resolved, the plaintiff’s

counsel in this matter is responsible for notifying the Court so that an appropriate order

advancing this litigation may be entered in this adversary proceeding.



Dated: December 30, 2020                               /e/ Michael E. Ridgway
                                                       _______________________________
                                                       Michael E. Ridgway
                                                       Chief United States Bankruptcy Judge
                                                        NOTICE OF ELECTRONIC ENTRY AND
                                                        FILING ORDER OR JUDGMENT
                                                        Filed and Docket Entry made on12/30/2020
                                                        Lori Vosejpka, Clerk, by MJS
